DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Acknowledgment is made that claims 1, 2, 6-8, 10 and 12 are amended.  Claims 1-14 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 6/6/2022 have been fully considered.

Double Patenting
Claims 1, 6, 7 and 8 are provisionally rejected on the ground of nonstatutory –obviousness-type double patenting as being unpatentable over claims 1, 7 and 8 of U.S. Patent No. 11,115,477, hereinafter ‘477 in view of Pan et al. (US 2018/0157220), hereinafter Pan.

On page 9 of the Remarks, applicant argues that the Office Action cannot demonstrate that Pan shares at least one common inventor, a common ownership or assignee, or is the subject of a proper Join Research Agreement, and cannot be demonstrated that the claims as amended are not patentably distinct from the claims of the Patent No. 11,115,477 (Reference Patent).  Applicant’s arguments are persuasive, therefore, the double patenting rejection is withdrawn.

Claim Rejections under 35 USC § 102
Claims 1-4, 6-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (US 2018/0157220), hereinafter Pan.

Claim 1 has been amended with the following features:
“A session control apparatus for controlling a session between a processing module and devices that output input data to the processing module, the session control apparatus comprising a processor configured with a program to perform operations comprising:
operation as the processing module configured to generate, based on at least one piece of the input data, output data different from the at least one piece of input data, the input data including metadata comprising an attribute defining a quality of the input data, and to store a defined condition regarding a quality of the input data required by the processing module; 
operation as a matching unit configured to extract a plurality of input candidates from among the devices, the metadata of each of the input candidates having the attribute thereof satisfying the defined condition; 
operation as a metadata check unit configured to check the quality of current input data output from a current device to the processing module by determining whether the attribute defining the quality of the current input data comprised in the metadata included in the current input data satisfies the defined condition; 
operation as an accident check unit configured to determine whether the metadata included in the current input data indicates that the current input data has had an accident; and 
operation as an input candidate selection unit configured to select at least one of the plurality of input candidates in response to the metadata included in the current input data not satisfying the defined condition or indicating that the current input data has had an accident; and 
operation as a session switching unit configured to switch the device that outputs the input data to the processing module from the current device to the at least one input candidate selected by the input candidate selection unit, wherein the defined condition comprises at least one of: an outlier condition; a data dropout frequency condition; and a manufacturer condition.” (Emphasis added)

On pages 12-13 of the Remarks, applicant argues Pan fails to disclose amended features recited in claim 1.  Applicant’s argument is persuasive, therefore, a new ground of rejection is made in light of the argument.

On page 13 of the Remarks, applicant argues Hubauer fails to cure the deficiencies of Pan.  Applicant’s argument is persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0157220) in view of Nakamura (US 2020/0151199).

As for claim 1, Pan teaches a session control apparatus for controlling a session between a processing module and devices that output input data to the processing module (paragraph [0225] describes a sensor controller being configured to communicate with sensors (i.e. devices)), the session control apparatus comprising a processor configured with a program to perform operations comprising (paragraphs [0222] and [0224] describe the sensor controller comprises a processor with a control logic to retrieve instructions from a memory and carry out the instructions): 
operation as the processing module configured to generate, based on at least one piece of the input data, output data different from the at least one piece of input data (paragraph [0233] describes the sensor controller receives data from multiple sensors as the input, processes the data and provides results of processing the data as output); 
operation as a matching unit configured to extract a plurality of input candidates from among the devices (paragraphs [0313]-[0314] describe the sensor controller eliminates the sensor whose data includes a malfunction and refers to a list that can partially identify sensors that are not malfunctioning);
operation as a metadata check unit configured to check the quality of current input data output from a current device to the processing module (paragraph [0229] describes sensor data type which is a description including a characteristics of data associated with a sensor and the characteristic includes a certain feature and quality associated with the data; paragraph [0279] describes detecting a malfunction includes detecting an anomaly in the first data associated with the first sensor; paragraph [0284] describes the sensor controller determines whether the first data has abnormal noise by detecting that the noise associated with the first data is greater than a predetermined noise level);
operation as an input candidate selection unit configured to select at least one of the plurality of input candidates in response to a condition (paragraphs [0296] and [0313] describe the sensor controller determines whether the first data satisfies a cross-validation criterion, when the first data does not satisfy the cross-validation criterion, the sensor controller determines that the anomaly is not detected, rules including in the cross-validation criterion are used for determining whether the first data has the anomaly and the sensor controller detects the malfunction in the first sensor); and
operation as a session switching unit configured to switch the device that outputs the input data to the processing module from the current device to the at least one input candidate selected by the input candidate selection unit (paragraph [0253] describes data generated by the sensors are used by the sensor controller; paragraphs [0233]-[0235] describe the sensor controller switches to the second sensor upon detecting a malfunction in the first sensor and after detecting the malfunction in the first sensor, the second sensor can be switched on and collect the second data which can be used to control the second platform).
Pan fails to teach
input data including metadata comprising an attribute defining a quality of the input data, wherein an processing module configured to store a defined condition regarding a quality of the input data required by a processing module; 
metadata of each of  input candidates having an attribute thereof satisfying a defined condition;
wherein quality of current input data is checked by determining whether the attribute defining the quality of the current input data comprised in the metadata included in the current input data satisfies the defined condition; 
operation as an accident check unit configured to determine whether the metadata included in the current input data indicates that the current input data has had an accident;
wherein a condition includes the metadata included in the current input data not satisfying the defined condition or indicating that the current input data has had an accident;
wherein the defined condition comprises at least one of: an outlier condition; a data dropout frequency condition; and a manufacturer condition.
However, it is well known in the art, to receive time series data with parameters, as evidenced by Nakamura.
Nakamura discloses
input data including metadata comprising an attribute defining a quality of the input data (paragraphs [0036]-[0037] describe time series data i.e. sensor data which are observed by a sensor and are stored in a control system;  paragraph [0039] describes parameters i.e. metadata extracted from time-series data are used for generation of event information), wherein an processing module configured to store a defined condition regarding a quality of the input data required by a processing module (paragraph [0036], [0039] and [0060] describe the storing of time series data which include parameters that include a threshold to be used for grouping of time series data, a threshold to be used for determining an event condition from time series data in a group and an event waveform); 
wherein metadata of each of  input candidates having an attribute thereof satisfying a defined condition (paragraph [0044] describes a grouping unit classifies time series data into groups depending on the co-occurrence rates of the event waveforms calculated by a co-occurrence rate calculating unit, the grouping of time series data is performed by comparing the co-occurrence rates of the event waveforms with a threshold and the time series data in which waveforms occur at similar timings are classified in the same group);
wherein quality of current input data is checked by determining whether the attribute defining the quality of the current input data comprised in the metadata included in the current input data satisfies the defined condition (paragraphs [0049]-[0050] describe acquired parameters is used for abnormality detection, the parameters include a threshold to be used for outlier detection of time series data, a detecting unit detects outlier data that are partial string data falling within an abnormality range from the times series data by using the parameter values); 
operation as an accident check unit configured to determine whether the metadata included in the current input data indicates that the current input data has had an accident (paragraph [0054] describes a determining unit reads event information associated with time series data from which outlier data are detected and compares the event condition indicated by the read event information with characteristic information of the outlier data, the determining unit determines that the subject equipment has an abnormality when the characteristics of the outlier data do not match with the event condition);
wherein a condition includes the metadata included in the current input data not satisfying the defined condition or indicating that the current input data has had an accident (paragraph [0054] describes a reading of event information associated with the time-series data from which outlier data are detected, and compares the event condition indicated by the read event information with characteristic information of the outlier data, the subject equipment is determined to have an abnormality when the characteristics of the outlier data do not match with the event condition); 
wherein the defined condition comprises at least one of: an outlier condition; a data dropout frequency condition; and a manufacturer condition (paragraphs [0049]-[0050] describe a second time-series data acquiring unit acquires parameters to be used for abnormality detection from the control system, and the parameters include a threshold to be used for outlier detection of time series data, the outlier data are partial string data that falls within an abnormality range from the time series data acquired by the second time-series data acquiring unit; paragraphs [0086]-[0087] describe a frequency change condition).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nakamura for receiving time series data and their parameters. The teachings of Nakamura, when implemented in the Pan system, will allow one of ordinary skill in the art to determine characteristics of time series data received from sensors. One of ordinary skill in the art would be motivated to utilize the teachings of Nakamura in the Pan system in order to detect an event associated with time series data collected from sensors by using parameters included in the time series data.

As for claim 2, Pan teaches wherein the processor is configured with the program such that operation as the session switching unit comprises switching, in response to context information included in the current input data failing to satisfyResponse to the Non-Final Office Action of September 21, 2021 the defined condition, the device that outputs the input data to the processing module to the at least one device selected by the input candidate selection unit (paragraph [0286] describes the first data is evaluated based on normal noise level of the first data, the sensor controller uses a predetermined noise level for evaluating the first data; paragraph [0327] describes the sensor controller detects a malfunction in the first sensor and selects the second sensor to which to switch).  
Pan fails to teach wherein context information is metadata.
However, it is well known in the art, to analyze and classify data using their parameters, as evidenced by Nakamura.
Nakamura discloses
wherein context information is metadata (paragraph [0039] describes parameters are used for generation of event information and examples of the parameters include thresholds that are used for grouping of time series data and for determining an event condition).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nakamura for receiving time series data and their parameters. The teachings of Nakamura, when implemented in the Pan system, will allow one of ordinary skill in the art to determine characteristics of time series data received from sensors. One of ordinary skill in the art would be motivated to utilize the teachings of Nakamura in the Pan system in order to detect an event associated with time series data collected from sensors by using parameters included in the time series data.

As for claim 3, the combined system of Pan and Nakamura teaches wherein the devices comprise sensors, and the input data comprises sensing data generated by the sensors (Pan: paragraph [0226] describes the first and the second sensors are configured to sense a characteristic of the environment surrounding a mobile platform, generate data and transform the data to the sensor controller).

As for claim 4, the combined system of Pan and Nakamura teaches wherein the processing module generates the output data based on a plurality of pieces of the input data (Pan: paragraph [0223] describes the sensor controller receives data from the sensors as the input, process the data and provides results of processing the data as output).  

As for claim 6, Pan teaches a session control apparatus for controlling a session between a processing module and a storage storing a data set to be input into the processing module (paragraphs [0222]-[0223] describe a sensor controller comprising a processor for performing data acquisition, data processing and other operations, the sensor controller receives data from multiple sensors as the input, processes the data and provides results of processing the data as output), the data set including a plurality of pieces of data (paragraph [0233] describes the data are collected from multiple sensors), the session control apparatus comprising a processor configured with a program to perform operations comprising (paragraph [0233] describes a processor): 
operation as the processing module configured to generate, based on at least one piece of input data, output data different from the at least one piece of input data (paragraph [0233] describes the sensor controller receives data from multiple sensors as the input, processes the data and provides results of processing the data as output); 
operation as a matching unit configured to extract a plurality of data set candidates (paragraphs [0313]-[0314] describe the sensor controller eliminates the sensor whose data includes a malfunction and refers to a list that can partially identify sensors that are not malfunctioning),
operation as a metadata check unit configured to check a quality of current input data from a current data set  (paragraph [0229] describes sensor data type which is a description including a characteristics of data associated with a sensor and the characteristic includes a certain feature and quality associated with the data; paragraph [0279] describes detecting a malfunction includes detecting an anomaly in the first data associated with the first sensor; paragraph [0284] describes the sensor controller determines whether the first data has abnormal noise by detecting that the noise associated with the first data is greater than a predetermined noise level);
operation as an input candidate selection unit configured to select at least one data set from the plurality of data set candidates in response to a condition (paragraphs [0296] and [0313] describe the sensor controller determines whether the first data satisfies a cross-validation criterion, when the first data does not satisfy the cross-validation criterion, the sensor controller determines that the anomaly is not detected, rules including in the cross-validation criterion are used for determining whether the first data has the anomaly and the sensor controller detects the malfunction in the first sensor); and 
operation as a session switching unit configured to switch the data set to be input into the processing module to the at least one data set selected by the input candidate selection unit (paragraph [0253] describes data generated by the sensors are used by the sensor controller; paragraphs [0233]-[0235] describe the sensor controller switches to the second sensor upon detecting a malfunction in the first sensor and after detecting the malfunction in the first sensor, the second sensor can be switched on and collect the second data which can be used to control the second platform).
Pan fails to teach
at least one piece of input data including metadata comprising an attribute defining a quality of the input data, wherein an processing module configured to store a defined condition regarding a quality of the input data required by a processing module; 
metadata of each of  input candidates having an attribute thereof satisfying a defined condition;
wherein quality of current input data is checked by determining whether the attribute defining the quality of the current input data comprised in the metadata included in the current input data satisfies the defined condition; 
 operation as an accident check unit configured to determine whether the metadata included in the current input data indicates that the current input data has had  an accident;
wherein a condition includes the metadata included in the current input data not satisfying the defined condition or indicating that the current input data has had an accident;
wherein data included in each of the plurality of data set candidates satisfies the defined condition, and the defined condition comprises at least one of: an outlier condition; a data dropout frequency condition; and a manufacturer condition.
However, it is well known in the art, to receive time series data with parameters, as evidenced by Nakamura.
Nakamura discloses
input data including metadata comprising an attribute defining a quality of the input data (paragraphs [0036]-[0037] describe time series data i.e. sensor data which are observed by a sensor and are stored in a control system;  paragraph [0039] describes parameters i.e. metadata extracted from time-series data are used for generation of event information), wherein an processing module configured to store a defined condition regarding a quality of the input data required by a processing module (paragraph [0036], [0039] and [0060] describe the storing of time series data which include parameters that include a threshold to be used for grouping of time series data, a threshold to be used for determining an event condition from time series data in a group and an event waveform);  
wherein quality of current input data is checked by determining whether the attribute defining the quality of the current input data comprised in the metadata included in the current input data satisfies the defined condition (paragraphs [0049]-[0050] describe acquired parameters is used for abnormality detection, the parameters include a threshold to be used for outlier detection of time series data, a detecting unit detects outlier data that are partial string data falling within an abnormality range from the times series data by using the parameter values); 
operation as an accident check unit configured to determine whether the metadata included in the current input data indicates that the current input data has had  an accident (paragraph [0054] describes a determining unit reads event information associated with time series data from which outlier data are detected and compares the event condition indicated by the read event information with characteristic information of the outlier data, the determining unit determines that the subject equipment has an abnormality when the characteristics of the outlier data do not match with the event condition);
wherein a condition includes the metadata included in the current input data not satisfying the defined condition or indicating that the current input data has had an accident (paragraph [0054] describes a reading of event information associated with the time-series data from which outlier data are detected, and compares the event condition indicated by the read event information with characteristic information of the outlier data, the subject equipment is determined to have an abnormality when the characteristics of the outlier data do not match with the event condition);
wherein data included in each of the plurality of data set candidates satisfies the defined condition (paragraphs [0044] and [0054] describe time series data are grouped based on the co-occurrence rates of the event waveforms; event condition is compared with characteristic information of the outlier data, and when the characteristics of the outlier data match with the event condition then there is no abnormality), and the defined condition comprises at least one of: an outlier condition; a data dropout frequency condition; and a manufacturer condition (paragraphs [0049]-[0050] describe a second time-series data acquiring unit acquires parameters to be used for abnormality detection from the control system, and the parameters include a threshold to be used for outlier detection of time series data, the outlier data are partial string data that falls within an abnormality range from the time series data acquired by the second time-series data acquiring unit; paragraphs [0086]-[0087] describe a frequency change condition).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nakamura for receiving time series data and their parameters. The teachings of Nakamura, when implemented in the Pan system, will allow one of ordinary skill in the art to determine characteristics of time series data received from sensors. One of ordinary skill in the art would be motivated to utilize the teachings of Nakamura in the Pan system in order to detect an event associated with time series data collected from sensors by using parameters included in the time series data.

As for claim 7, Pan teaches a session control method for controlling a session between a processing module and a device that outputs input data to the processing module (paragraph [0220] describes a method for operating a mobile platform; paragraph [0225] describes a sensor controller communicates with multiple sensors),
the processing module being configured to generate, based on at least one piece of the input data, output data different from the at least one piece of input data (paragraph [0233] describes the sensor controller receives data from multiple sensors as the input, processes the data and provides results of processing the data as output),  the session control method comprising: 
extracting a plurality of candidates of devices context information of each of the candidates of devices having the attribute thereof satisfying the defined condition (paragraphs  [0309]-[0314] describe the sensor controller detects an anomaly in data of components by detecting that the data is below or over a limit, the controller eliminates the sensor whose data includes a malfunction and refers to a list that can partially identify sensors that are not malfunctioning); 
checking the quality of current input data output from a current device to the processing module by determining whether the context information comprises in the metadata included in the current input data satisfies the defined condition (paragraph [0276] describes the sensor control assigns an initial value for a parameter of a sensor and obtain initial parameter (construed as metadata) of the sensor; paragraph [0279] describes detecting a malfunction includes detecting an anomaly in the first data associated with the first sensor; paragraph [0284] describes the sensor controller determines whether the first data has abnormal noise by detecting that the noise associated with the first data is greater than a predetermined noise level);
selecting at least one device from the plurality of candidates of devices in response a condition (paragraphs [0296] and [0313] describe the sensor controller determines whether the first data satisfies a cross-validation criterion, when the first data does not satisfy the cross-validation criterion, the sensor controller determines that the anomaly is not detected, rules including in the cross-validation criterion are used for determining whether the first data has the anomaly and the sensor controller detects the malfunction in the first sensor); and 
switching the device that outputs the input data to the processing module to the at least one device selected by the selection unit (paragraphs [0233]-[0235] describe the sensor controller switches to the second sensor upon detecting a malfunction in the first sensor and after detecting the malfunction in the first sensor, the second sensor can be switched on and collect the second data which can be used to control the second platform), (paragraph [0290] describes the first sensor includes a GPS sensor, the sensor controller is configured to determine whether the first data has a GPS anomaly e.g. indicating a loss of a satellite signal).  
Pan fails to teach
input data including metadata comprising an attribute defining a quality of the input data;
a processing module storing a defined condition regarding a quality of the input data required by the processing module;
wherein context information includes metadata;
wherein context information includes attribute defining the quality of the current input data;
determining whether the metadata included in the current input data contains accidental data;
wherein a condition include the metadata included in the current input data not satisfying the defined condition or indicating that the current input data has an accident;
wherein each of the plurality of candidates of devices outputs input data satisfying the defined condition, and the defined condition comprises at least one of: an outlier condition; a data dropout frequency condition; and a manufacturer condition.
However, it is well known in the art, to receive time series data with parameters, as evidenced by Nakamura.
Nakamura discloses
input data including metadata comprising an attribute defining a quality of the input data (paragraphs [0036]-[0037] describe time series data i.e. sensor data which are observed by a sensor and are stored in a control system;  paragraph [0039] describes parameters i.e. metadata extracted from time-series data are used for generation of event information);
a processing module storing a defined condition regarding a quality of the input data required by the processing module (paragraph [0036], [0039] and [0060] describe the storing of time series data which include parameters that include a threshold to be used for grouping of time series data, a threshold to be used for determining an event condition from time series data in a group and an event waveform);
the metadata of each of candidates of devices having the attribute thereof satisfying the defined condition (paragraph [0044] describes a grouping unit classifies time series data into groups depending on the co-occurrence rates of the event waveforms calculated by a co-occurrence rate calculating unit, the grouping of time series data is performed by comparing the co-occurrence rates of the event waveforms with a threshold and the time series data in which waveforms occur at similar timings are classified in the same group); 
wherein context information includes metadata (paragraph [0039] describes parameters are used for generation of event information and examples of the parameters include thresholds that are used for grouping of time series data and for determining an event condition);
wherein context information includes attribute defining the quality of the current input data (paragraph [0039] describes parameters include thresholds that are used for grouping of time series data and for determining an event condition);
determining whether the metadata included in the current input data contains accidental data (paragraph [0054] describes a determining unit reads event information associated with time series data from which outlier data are detected and compares the event condition indicated by the read event information with characteristic information of the outlier data, the determining unit determines that the subject equipment has an abnormality when the characteristics of the outlier data do not match with the event condition);
wherein a condition include the metadata included in the current input data not satisfying the defined condition or indicating that the current input data has an accident (paragraph [0054] describes a reading of event information associated with the time-series data from which outlier data are detected, and compares the event condition indicated by the read event information with characteristic information of the outlier data, the subject equipment is determined to have an abnormality when the characteristics of the outlier data do not match with the event condition);
wherein each of the plurality of candidates of devices outputs input data satisfying the defined condition (paragraphs [0044] and [0054] describe time series data are grouped based on the co-occurrence rates of the event waveforms; event condition is compared with characteristic information of the outlier data, and when the characteristics of the outlier data match with the event condition then there is no abnormality), and the defined condition comprises at least one of: an outlier condition; a data dropout frequency condition; and a manufacturer condition (paragraphs [0049]-[0050] describe a second time-series data acquiring unit acquires parameters to be used for abnormality detection from the control system, and the parameters include a threshold to be used for outlier detection of time series data, the outlier data are partial string data that falls within an abnormality range from the time series data acquired by the second time-series data acquiring unit; paragraphs [0086]-[0087] describe a frequency change condition).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nakamura for receiving time series data and their parameters. The teachings of Nakamura, when implemented in the Pan system, will allow one of ordinary skill in the art to determine characteristics of time series data received from sensors. One of ordinary skill in the art would be motivated to utilize the teachings of Nakamura in the Pan system in order to detect an event associated with time series data collected from sensors by using parameters included in the time series data.

As for claim 8, the claim lists all the same elements of claim 7 but in a non-transitory computer-readable storage medium storing a program, which, when read and executed, causes a computer to perform operations for controlling a session between a processing module and a device that outputs input data to the processing module (Pan: paragraph [0223] describes a processor that processes digital data received as input according to instructions stored in a memory, the processor implemented by the sensor controller to perform functions).   Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 8.

As for claim 9, the combined system of Pan and Nakamura teaches wherein the devices comprise sensors, and the input data comprises sensing data generated by the sensors (Pan: paragraph [0226] describes the sensors sense a characteristics of a mobile platform and the environment surrounding the mobile platform to generate data).  

As for claim 10, the combined system of Pan and Nakamura teaches wherein the processor is configured with the program such that operations as the processing module comprises generating the output data based on a plurality of pieces of the input data (Pan: paragraph [0223] describes the sensor controller receives data from the sensors as the input, process the data and provides results of processing the data as output).

As for claim 12, the combined system of Pan and Nakamura teaches wherein the processor is configured with the program such that operation as the processing module comprises generating the output data based on a plurality of pieces of the input data (Pan: paragraph [0223] describes the sensor controller receives data from the sensors as the input, process the data and provides results of processing the data as output).  

Claims 5, 11, 13 and 14 are rejected under 35 U.S.C. 103 for being unpatentable by Pan (US 2018/0157220) and Nakamura (US 2020/0151199) in view of Hubauer (US 2020/0142390).

As for claim 5, the combined system of Pan and Nakamura teaches all the limitations set forth above except wherein a processing module and a device that outputs input data to a processing module are comprised in a virtual sensor.
However, it is well known in the art, to provide a virtual sensor in place of a faulty sensor, as evidenced by Hubauer.
Hubauer discloses wherein a processing module and a device that outputs input data to a processing module are comprised in a virtual sensor (paragraphs [0033] and [0035] describe when the device is a faulty one, the evaluation module reconstructs the sensor data of the faulty sensor and provides virtual sensor data for it, the virtual sensor data are calculated from the sensor data of other sensors).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hubauer for replacing a faulty sensor with a sensor that is functional. The teachings of Hubauer, when implemented in the Pan and Nakamura system, will allow one of ordinary skill in the art to derive data of faulty sensors from data of further sensors of a system. One of ordinary skill in the art would be motivated to utilize the teachings of Hubauer in the Pan and Nakamura system in order to reconstruct data of a failed sensor from sensor data that are still available (Hubauer: paragraph [0008]).

As for claim 11, the combined system of Pan and Nakamura teaches all the limitations set forth above except wherein a processing module and a device that outputs input data to the processing module are comprised in a virtual sensor.
However, it is well known in the art, to provide a virtual sensor in place of a faulty sensor, as evidenced by Hubauer.
Hubauer discloses wherein a processing module and a device that outputs input data to the processing module are comprised in a virtual sensor (paragraphs [0033] and [0035] describe when the device is a faulty one, the evaluation module reconstructs the sensor data of the faulty sensor and provides virtual sensor data for it, the virtual sensor data are calculated from the sensor data of other sensors).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hubauer for forming a virtual sensor. The teachings of Hubauer, when implemented in the Pan and Nakamura system, will allow one of ordinary skill in the art to utilize the previously stored sensor data in place of data of a fail sensor. One of ordinary skill in the art would be motivated to utilize the teachings of Hubauer in the Pan and Nakamura system in order to reconstruct data of a failed sensor from sensor data that are still available (Hubauer: paragraph [0008]).

As for claim 13, the combined system of Pan and Nakamura teaches all the limitations set forth above except wherein a processing module and a device that outputs input data to the processing module are comprised in a virtual sensor.
However, it is well known in the art, to provide a virtual sensor in place of a faulty sensor, as evidenced by Hubauer.
Hubauer discloses a processing module and a device that outputs input data to the processing module are comprised in a virtual sensor (paragraphs [0033] and [0035] describe when the device is a faulty one, the evaluation module reconstructs the sensor data of the faulty sensor and provides virtual sensor data for it, the virtual sensor data are calculated from the sensor data of other sensors).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hubauer for forming a virtual sensor. The teachings of Hubauer, when implemented in the Pan and Nakamura system, will allow one of ordinary skill in the art to utilize the previously stored sensor data in place of data of a fail sensor. One of ordinary skill in the art would be motivated to utilize the teachings of Hubauer in the Pan and Nakamura system in order to reconstruct data of a failed sensor from sensor data that are still available (Hubauer: paragraph [0008]).

As for claim 14, the combined system of Pan and Nakamura teaches all the limitations set forth above except wherein a processing module and a device that outputs input data to the processing module are comprised in a virtual sensor.
 However, it is well known in the art, to provide a virtual sensor in place of a faulty sensor, as evidenced by Hubauer.
Hubauer discloses a processing module and a device that outputs input data to the processing module form a virtual sensor (paragraphs [0033] and [0035] describe when the device is a faulty one, the evaluation module reconstructs the sensor data of the faulty sensor and provides virtual sensor data for it, the virtual sensor data are calculated from the sensor data of other sensors).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hubauer for forming a virtual sensor. The teachings of Hubauer, when implemented in the Pan and Nakamura system, will allow one of ordinary skill in the art to utilize the previously stored sensor data in place of data of a fail sensor. One of ordinary skill in the art would be motivated to utilize the teachings of Hubauer in the Pan and Nakamura system in order to reconstruct data of a failed sensor from sensor data that are still available (Hubauer: paragraph [0008]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Cottrell et al. (US 2012/0016607) teach remote monitoring systems and methods
Gallo et al. (US 2017/0089739) teach methods for authenticating a user equipment
Cruver et al. (US 2019/0139396) teach event-driven safety notification based on automated incident monitoring

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459